Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Election
1.	Applicant’s election without traverse of claims 1-4, 7, 9, 13, 17 and 20-23 in the reply filed on June 2, 2022 is acknowledged.
Claims 29, 30, 34, 36-39, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2022.

Double Patenting Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 9, 13, 17 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. U.S. Patent Application (11,103,057) to Pillai et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the sensate could be zinc oxide or potassium nitrate.
Claims 1-4, 7, 9, 13, 17 and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. (16/679,432). Although the claims at issue are not identical, they are not patentably distinct from each other because the sensate could be zinc oxide or potassium nitrate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejections 35 U.S.C. § 102(e)
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 13, 17 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent (11,103,057) to Pillai et al. (provisional application date).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding independent claim 1, Pillai et al. a handle (120); and a head (110) coupled to the handle (120), the head (110) including a main body (112) and a release component (150) coupled to the main body (112), the release component (150) (See Col. 4 lines 40-60) including a water-dissolvable matrix comprising a first polymer having a processing temperature greater than or equal to 130 °C (See claim 1); and a release agent comprising at least one of zinc oxide, potassium nitrate, and tetrapotassium pyrophosphate; wherein the release agent (150) is dispersed throughout the water-dissolvable matrix (See claim 7).
Regarding claim 2, Pillai et al. discloses that the head (110) includes a front surface; a rear surface opposite the front surface; a peripheral surface extending between the rear surface and the front surface; and a plurality of tooth cleaning elements extending from the front surface (See Claim 1).
Regarding claim 3, Pillai et al. discloses the first polymer is a graft copolymer comprising units formed from caprolactam, vinyl acetate, and ethylene glycol (See claim 3).
Regarding claim 9, Pillai et al. discloses the release agent comprises an amino acid (See claim 15).
Regarding claim 13, Pillai et al. discloses that the release component further comprises a fatty component (See claim 4).
Regarding claim 17, Pillai et al. discloses the release agent comprises charcoal (See claim 7).
Regarding claim 20, Pillai et al. discloses the water- dissolvable matrix further comprises a second polymer that is different from the first polymer (See claim 5).
Regarding claim 21, Pillai et al. discloses the second polymer comprises polyvinylpyrrolidone (See claim 6).
Regarding claim 22, Pillai et al. discloses the main body is form from polypropylene (See claim 10).
Regarding claim 23,  Pillai et al. discloses the release agent comprises zinc oxide (See claim 7).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723